Exhibit 10.26

AMENDED AND RESTATED LEASE AGREEMENT

THIS AMENDED AND RESTATED LEASE AGREEMENT, hereinafter referred to as the
“Lease”, is hereby made by and between EMMA INVESTMENTS, LLC, a Florida limited
liability company, hereinafter referred to as the “Lessor”, whose address is
Post Office Box 941618, Maitland, Florida 32794, and FARO TECHNOLOGIES, INC., a
Florida corporation, hereinafter referred to as the “Lessee” whose address is
250 Technology Park, Lake Mary, Florida 32746.

WITNESSETH:

That Lessor, for and in consideration of the covenants and agreements
hereinafter set forth and the rent hereinafter specifically reserved, does
hereby lease unto Lessee the premises identified herein, in accordance with the
following terms and conditions:

1. Premises:

1.01 Lessor hereby leases to Lessee and Lessee hereby leases from Lessor, for
the term and subject to the covenants and conditions set forth in this Lease the
premises located at 125 Technology Park, Lake Mary, Seminole County, Florida
32746, more specifically depicted on Exhibit “A” attached hereto and
incorporated herein, hereinafter referred to as the “Premises”.

1.02 This Lease is subject to the following:

(a) conditions, restrictions, and limitations, if any, that are of record;

(b) present and future building restrictions or zoning ordinances of any
municipality, Seminole County, the State of Florida, and any other governmental
agency or body now existing, or which may hereinafter exist during the term of
this lease by reason of any legal authority;

(c) the conditions and state of repair of the Premises;

(d) rights, if any, of any utility companies relating to the furnishing of
water, gas, electric and other utility lines, wires, pipes and poles, and the
maintenance thereof.

2. Use Of The Premises And Compliance With Laws:

2.01 Lessee shall use and occupy the Premises for general office and light
industrial uses only, subject to the terms of this Lease. Lessee shall not do or
permit anything to be done on or about the Premises or the building that will
unreasonably interfere with the rights of other tenants in neighboring buildings
or allow the Premises to be used for any unlawful purpose. Lessee shall not do,
permit or suffer in, on or about the Premises the sale of any alcoholic liquor
without the written consent of Lessor first obtained.

2.02 Lessee shall not use and/or occupy the Premises for any use or uses other
than as described in Section 2.01 above without the express prior written
approval of the Lessor. Lessee will neither use, nor permit the use of the
Premises, in any manner that is in conflict with any “Laws”, as hereinafter
defined. In connection with Lessee’s use of the Premises, it, its invitees,
licensees, guests and employees shall, at all times, comply with all Laws of any
nature whatsoever which govern its use of the Premises including, but not
limited to, all zoning regulations, all Environmental Laws and all rules and
regulations of any board of fire underwriters having jurisdiction thereof.
Lessee, at its sole cost and expense, shall be responsible for obtaining any and
all governmental permits and approvals that may be necessary in connection with
Lessee’s use and



--------------------------------------------------------------------------------

occupation of the Premises. Further, Lessee agrees to indemnify and hold Lessor
harmless against any and all claims and/or damages to which Lessor may be
exposed as a result of Lessee’s failure to obtain any necessary permits and/or
approvals. As used herein “Laws” shall mean all federal, state, county and local
laws, statutes, codes, ordinances, rules, regulations, decrees, orders and other
such requirements now or hereafter imposed, including, but not limited to, any
and all Environmental Laws (as hereinafter defined).

2.03 Lessee shall not place or park any vehicle on the Premises, nor allow any
of its employees, agents, customers, guests or invitees to place or park any
vehicle on the Premises, in such a manner that impedes the flow of traffic or
blocks access to or from the Premises or surrounding property.

2.04 Lessee, at its sole cost and expense, shall be responsible for complying
with all applicable provisions, during the Term of the Lease, of the ADA as may
be amended from time to time, relating to: (a) the physical condition of the
Premises; (b) Lessee’s policies and the operation of its business from the
Premises; and, (c) Lessee’s employment-related practices. As used herein, “ADA”
means The Americans With Disabilities Act of 1990 (42 U.S.C. §1201 et seq.) and
the regulations and guidelines promulgated or published thereunder as any of the
foregoing may be amended. Lessor shall have no responsibility whatsoever for
compliance with the ADA with regard to the Premises during the Term of this
Lease and Lessee shall indemnify, defend and hold Lessor harmless from and
against any and all claims, actions, damages, liabilities, costs and expenses,
including reasonable attorneys’ fees, in connection with, or resulting from,
compliance or non-compliance with the ADA during the Term of the Lease.

3. Term:

3.01 The term of this Lease shall be for a period beginning October 1, 2009 and
ending September 30, 2014. The beginning date of this period, October 1, 2009,
shall hereinafter be referred to as the Commencement Date. This term shall
hereinafter be referred to as the “Primary Term”. For the purposes of this
Lease, the Primary Term and the Option Term discussed in section 3.02 are
sometimes herein collectively referred to as the “Term”.

3.02 Upon the expiration of the Primary Term of this Lease, and provided Lessee
is not then in default hereunder, Lessee shall have the option to extend the
Term of this Lease for one additional five (5) year period, hereinafter referred
to as the “Option Term”. In order to exercise the option for the Option Term,
Lessee must give Lessor notice, in writing, of its intent to exercise the option
at least one hundred eighty (180) days prior to the expiration of the Primary
Term. Failure by the Lessee to give the required written notice of its election
to exercise the option for the Option Term shall result in the waiver and
cancellation of Lessee’s right to elect such option. The Option Term, if Lessee
properly exercises the option, shall be governed by the terms and conditions of
this Lease. The base rent for the Option Term shall be calculated in accordance
with the provisions of 4.02 and 4.03 below.

3.03 The parties recognize that the Premises are currently leased by Lessee
under that certain Lease Agreement dated August 8, 2006 (the “Prior Lease”),
which Prior Lease was assigned to Lessor upon its purchase of the Premises. The
parties confirm and ratify the validity and effectiveness of the Prior Lease up
to the Commencement Date of this Lease. Upon the Commencement Date, the Prior
Lease shall be deemed amended, totally restated and superseded by this Lease. As
a result, the conduct and relationship of the parties thereafter as to the
Premises shall be solely governed by the terms and conditions of this Lease and
the Prior Lease shall be of no further force and effect.

 

- 2 -



--------------------------------------------------------------------------------

4. Rent:

4.01 Beginning on the Commencement Date and continuing during the Term of this
Lease, Lessee shall pay to Lessor, as rent for the use and occupancy of the
Premises: (a) the base rent provided for in this section; (b) the Operating
Expense Charge as described below; and (c) applicable sales tax. The foregoing
shall hereinafter sometimes be collectively referred to as the “Rent”. The Rent
shall be paid by Lessee to Lessor, monthly in advance, on the first day of each
and every month during the Term. With regard to the first payment of Rent, the
same shall be paid by Lessee to Lessor upon the Commencement Date.

4.02 The base rent during the Primary Term shall be as follows:

(a) The base rent for the first year of the Term shall be $309,408.48. The base
rent for the first year of the Term shall be paid by Lessee to Lessor in twelve
equal monthly installments of $25,784.04.

(b) On October 1, 2010, and again on October 1 of each succeeding year occurring
during the Primary Term, the base rent shall be increased by three percent (3%).
The Lessee agrees to pay the adjusted base rent, together with the rest of the
Rent due, in equal monthly installments on the first day of each and every month
for the next ensuing twelve month period. Accordingly, the scheduled base rent
increases for the Primary Term shall be as follows:

 

  10/1/2010 – 9/30/2011 – Annual Base Rent: $318,690.72 ($26,557.56/mo.)  
10/1/2011 – 9/30/2012 – Annual Base Rent: $328,251.48 ($27,354.29/mo.)  
10/1/2012 – 9/30/2013 – Annual Base Rent: $338,099.04 ($28,174.92/mo.)  
10/1/2013 – 9/30/2014 – Annual Base Rent: $348,241.92 ($29,020.16/mo.)

(c) If properly and timely elected, the base rent of the first year of the
Option Term shall be determined as set forth in Section 4.03. On October 1 of
each succeeding year following the beginning of the Option Term through the
remainder of the Option Term, the base rent shall be increased by three percent
(3%). The Lessee agrees to pay the adjusted base rent, together with the rest of
the Rent due, on the first day of each and every month for the next ensuing
twelve month period.

4.03 Within fifteen (15) days of Lessee’s timely election of the Option Term
described in section 3.02, Lessor shall deliver written notice to Lessee as to
Lessor’s estimation as to the fair market base rent rate and thereafter should
negotiate in good faith with Lessee in an attempt to agree upon a fair market
base rent rate for the first year of the Option Term. The term “fair market base
rent rate” shall mean the annual rental rate, projected to the date of the
commencement of the Option Term, which Lessee would expect to pay and Lessor
would expect to receive under leases for space of comparable size and quality to
the Premises in the same sub-market area, upon terms and conditions comparable
to this Lease. The base rent for the first year of the Option Term shall be
ninety-five percent (95%) of the fair market base rent rate, as agreed upon not
later than sixty (60) days following Lessee’s timely election of the Option
Term. In the event the Lessor and Lessee are unable to agree as to the fair
market base rent rate within such sixty (60) day period, then within ten
(10) days of such date, each party shall employ a qualified real estate
professional, with at least five (5) years experience immediately prior to the
date in question, to appraise and establish the fair market base rent rate for
similar leases. The two real estate professionals thus appointed shall meet
promptly and attempt to agree upon and establish said rate or, upon failing to
do so, shall then jointly designate a third real estate professional within
fifteen (15) days of their appointment. Within fifteen (15) days after selection
of the third real estate professional, such professional shall select the fair
market base rent rate proposed by either Lessee’s or Lessor’s real estate
professional as the amount more reflective of the fair market base rent rate.
Such determination shall be finally determinative of such fair market base rent
rate. Each of the parties shall pay the cost of its own real estate professional
and bear one-half (1/2) of the cost of the third real professional.

 

- 3 -



--------------------------------------------------------------------------------

4.04 Lessee shall pay to Lessor, monthly in advance, commencing on the
Commencement Date and continuing thereafter on the first day of each month
during the Lease Term, charges associated with operating costs for the Premises.
This payment, hereinafter referred to as the “Operating Expense Charge”, shall
begin at the base rate of $6,217.62 per month. The Operating Expense Charge
shall include, without limitation: (a) real property taxes; (b) building
structure and liability insurance on the building; and (c) property owners
association dues. Within sixty (60) days of the Lease anniversary, Lessor shall
furnish Lessee with a written statement of the total estimated installments paid
by Lessee for the immediately previous year of the Term and the actual operating
costs for the Premises (the “Reconciliation Notice”). Lessee shall pay any
deficiency as shown on such statement to Lessor within fifteen (15) days after
delivery of such statement. Any excess payment by Lessee shown on such statement
shall be credited against payments next due from Lessee or, if no such payments
are next due, such excess payment shall be refunded to Lessee. Lessor will
notify Lessee, within sixty (60) days of the Lease anniversary, of the estimated
amount to be due for the Operating Expense Charge for the next Lease year of the
Term and the corresponding monthly amount to be due.

4.05 The total monthly payment due for Rent hereunder shall be paid by Lessee to
Lessor in lawful money of the United States, without notice or demand, and
without abatement, reduction, setoff, counterclaim, defense or deduction, except
as specifically provided for herein.

4.06 Lessee shall promptly pay all Rent and other charges at Lessor’s address:
Post Office Box 941618, Maitland, Florida 32794, or to such other person or
corporation and at such other address, as shall be designated by Lessor in
writing at least ten (10) days prior to the next ensuing Rent payment date.

5. Tenant Improvements:

5.01 Lessor agrees to expend certain funds toward the construction of approved
tenant improvements made to the Premises in accordance with the conditions of
this section. Lessor agrees to pay, as a one time expense to Lessor, anytime
during the Term hereof, the sum of Twenty Thousand and No/100 Dollars
($20,000.00) to be applied to new paint and carpet and other repairs and
replacements in the Premises as determined by Lessee. These funds shall be used
to pay expenses for such improvements which will stay with the Premises and
benefit the property following the termination/expiration of this Lease. The
tenant improvement funds described herein shall be paid directly to the
improvement vendors following (a) completion of all approved tenant improvements
(b) three (3) days following presentation of all necessary paperwork to clear
the property of any potential or actual liens arising from such improvements and
(c) following Lessor’s inspection of same to ensure completion, which inspection
shall occur within ten (10) days following notice from the Lessee to Lessor that
the improvements are complete. All approved tenant improvements must be made
within the constraints of section 14.01. Any and all costs associated with the
approved tenant improvements in excess of the $20,000.00 allowance shall be made
at the sole cost and expense of Lessee. With the exception of Lessor’s agreement
to provide tenant improvement funds as described in this section, Lessee agrees
to and does accept the Premises in its “as-is” condition as of the execution of
this Lease. Lessee’s occupancy of the Premises shall be conclusive evidence of
Lessee’s agreement and acceptance in this regard.

6. Property Taxes:

6.01 As part of the monthly Operating Expense Charge, Lessee shall pay, during
the Term of this Lease, all real estate taxes attributable to the Premises. The
phrase “real estate taxes attributable to the Premises” as used in this
paragraph shall mean, an amount equal to the real estate taxes, any assessments
and any governmental charges levied upon or with respect to the Premises and the
building located upon the Premises. Lessee shall be liable for all taxes levied
upon the personal property and trade fixtures placed by

 

- 4 -



--------------------------------------------------------------------------------

Lessee in or about the Premises. If any taxes attributable to the personal
property and trade fixtures placed by Lessee in or about the Premises shall be
levied against Lessor or Lessor’s property, and if Lessor pays the same, or if
the assessed value of Lessor’s land is increased by the inclusion thereof, and
if Lessor pays the taxes based upon such increased assessment, Lessee upon
demand shall repay to Lessor the taxes so paid by Lessor. Lessee will have the
right to contest the amount or validity, in whole or in part, of any tax on
Lessee’s personal property and trade fixtures by appropriate proceedings
diligently conducted in good faith by Lessee, only after paying such tax or
posting security that Lessor reasonably requires in order to protect the
Premises against loss or forfeiture. Upon termination of any proceedings, Lessee
will pay the amount of the tax or part of the tax as finally determined, the
payment of which may have been deferred during the prosecution of the
proceedings, together with any costs, fees, interest, penalties or other related
liabilities. Lessor will not be required to join in any contest or proceedings
unless the provisions of any law or regulations then in effect require that the
Lessor participate in such proceedings. In the event Lessor does join in the
proceedings, Lessor shall not be subjected to any liability for the payment of
any costs or expenses in connection with any such contest or proceeding.
Further, Lessee shall indemnify Lessor against and save Lessor harmless from any
and all such costs and expenses.

7. Building Structure Insurance:

7.01 Lessor will at all times during the Term hereof maintain in effect the
following policy or policies of insurance: (a) property insurance on the
“Special Form” or equivalent form on a replacement cost basis against loss or
damage to the building structure on the Premises in the amount of the full
replacement cost of the building, (b) loss of rental income for not less than 12
months, and (c) commercial general liability insurance in amounts typically
carried by lessors of similar buildings. Lessee shall have the responsibility to
pay for all premiums for such insurance within the monthly Operating Expense
Charge.

8. Additional Rent:

8.01 All taxes, charges, costs and expenses that Lessee assumes or agrees to pay
hereunder, together with all interest and penalties that may accrue thereon in
the event of the failure of the Lessee to comply with the terms and conditions
of this Lease, other than base rent shall be deemed to be “additional rent” and,
in the event of non-payment, Lessor shall have all the rights and remedies as
herein provided for failure to pay rent. With regard to additional rent which is
estimated in monthly payments, notwithstanding any particular increase or
reconciliation notice times set forth elsewhere herein, Lessor’s failure to
timely notify Lessee of a change in the estimated monthly amounts or timely
reconcile the estimated payments with actual expenses shall not alter or
diminish Lessee’s responsibilities therefor.

9. Interest On Past Due Rent And Additional Rent:

9.01 If Lessee shall fail to pay, within seven (7) days after the same is due,
any Rent or additional rent, or any other amount or charges due from Lessee
under this Lease, such unpaid amounts shall bear interest from the due date
thereof to the date of payment by Lessee at eighteen (18%) percent per annum.

10. Late Charges:

10.01 At Lessor’s sole and absolute discretion, Lessee agrees to pay Lessor a
late charge of five (5%) percent of each payment of Rent or additional rent
required to be paid by Lessee hereunder not received by Lessor within seven
(7) days of the due date thereof. It is agreed by the parties hereto that said
late charge shall be for reimbursement to Lessor for collection charges incurred
as a result of the overdue Rent and/or additional rent. Such late charge shall
be in addition to any interest payable by the Lessee as set forth in
Section 9.01 above, resulting from Lessee’s failure to pay any Rent or
additional rent due hereunder. In the event any check,

 

- 5 -



--------------------------------------------------------------------------------

bank draft, order for payment or negotiable instrument given to Lessor for any
payment attributable to Lessee is not immediately collectable, Lessor shall be
entitled to make an administrative charge to Lessee of Seventy-Five Dollars
($75.00), or any amount provided by law whichever is greater. In addition,
Lessor shall be reimbursed by Lessee for any costs incurred by Lessor as a
result of said payment being dishonored.

11. Security Deposit:

11.01 Intentionally Deleted.

12. Public Utilities - Utility Charges:

12.01 Lessee shall pay all utility and other charges and expenses for any
services provided to the Premises, including, without limitation, gas, pest
control, water (building and lawn sprinkler), sewer, waste removal, electricity,
telephone, high-speed internet, janitorial, security monitoring and any other
utility services used on the Premises during the Term of this Lease. All
accounts for such utility services shall be opened and maintained in the name of
the Lessee. If any such charges are not paid when due, Lessor may pay the same,
and any amounts so paid by Lessor shall thereupon become due to Lessor from
Lessee as additional rent. Lessor shall not be liable in damages, or otherwise,
for any failure or interruption of any utility service being furnished to the
Premises.

13. Waste, Damage Maintenance And Repair:

13.01 Lessee, at its sole expense, shall keep the interior of the Premises in
good working order, condition and repair and maintain the same and every part
thereof, including, but not limited to, all of the plumbing, electrical and
lighting facilities, fire sprinklers (inspection, repairs, monitoring and phone
line charges), security equipment, HVAC systems and air conditioning units,
including monthly filter changes, floors, interior walls, interior doors,
windows and ceilings. Additionally, Lessee, at its sole expense, shall keep the
exterior of the Premises in good working order, condition and repair and
maintain the same and every part thereof, including, but not limited to, the
driveway and parking areas, exterior lighting and landscape maintenance (mowing,
trimming, sprinkler repair, fertilization, etc). All maintenance, repairs,
replacements and renewals made by Lessee shall be of equal or better quality of
materials and workmanship to that originally in existence, and shall be made
only by a licensed and bonded contractor acceptable to Lessor. To ensure
compliance with the obligations under this section, Lessor may at its option
enter upon the Premises, following reasonable notice to Lessee (except in the
event of an emergency in which case no notice of entry shall be required), and
put the same in good order, condition and repair and the cost thereof shall
become due and payable as additional rent by Lessee to Lessor upon demand.

13.02 Lessee shall keep the Premises free from Lessee’s waste and debris.
Further, Lessee shall not cause or permit any waste, damage or injury to the
Premises. All waste, damage or injury to the Premises, or any part thereof, or
to its fixtures, equipment or appurtenances caused by Lessee, its employees,
agents, customers, guests or invitees, shall be repaired to Lessor’s
satisfaction by Lessee, at Lessee’s sole cost and expense. Lessee shall also
repair, at its sole cost and expense, all damage to the Premises caused by the
installation or moving of Lessee’s fixtures, furniture and/or equipment. All
such repairs shall be of equal or better quality of materials and workmanship to
that originally in existence, and shall be made only by a licensed and bonded
contractor acceptable to Lessor. To ensure compliance with the obligations under
this section, Lessor may at its option enter upon the Premises, following
reasonable notice to Lessee (except in the event of an emergency in which case
no notice of entry shall be required), and put the same in good order, condition
and repair and the cost thereof shall become due and payable as additional rent
by Lessee to Lessor upon demand.

 

- 6 -



--------------------------------------------------------------------------------

13.03 Lessor shall keep the building structure, roof, sub-floor, exterior walls,
exterior doors, gutters and down spouts in good repair. Lessor shall be
obligated for costs of replacing HVAC systems, in the event a replacement is
deemed necessary within the reasonable discretion of the Lessor. Lessor shall
have no responsibility for any repairs to the Premises except as set forth in
this sub-section. Lessor shall make repairs for which it is responsible in such
a manner so as to minimize interference with the operation of Lessee’s business
and within a reasonable time after receiving notice from Lessee. If Lessor fails
to undertake and complete repairs for which it is responsible, the failure of
which materially and adversely affects the operation of Lessee’s business, then
thirty (30) days following Lessee’s request for same (or such longer period as
may be required to complete the repair if the same cannot be reasonably
completed within the thirty (30) day time frame), Lessee may undertake to repair
the same at Lessor’s cost and expense. In conducting such work, Lessee shall
(i) proceed in accordance with all Laws as well as the provisions of this Lease
regarding Lessee made improvements and repairs, (ii) complete such repairs in a
reasonable time and (iii) indemnify and hold Lessee and its lender(s), if any,
harmless from any and all liability, damage and expense arising from injury to
person or property arising out of or resulting from Lessee’s exercise of such
right. Lessor shall have thirty (30) days from receipt of Lessee’s invoice(s)
for such costs to make payment in full. In the event Lessor fails to so pay,
Lessee may thereafter begin to offset such costs against up to 10% of each
monthly installment of Rent due hereunder until the entire cost has been
recovered.

14. Improvements, Additions And Alterations:

14.01 Lessee shall not begin any alterations, additions or improvements to the
Premises or any part thereof, without the prior written consent of Lessor, which
consent shall not be unreasonably withheld so long as the requested alterations
do not affect the structure or main systems of the building located on the
Premises. All alterations, additions or improvements made by Lessee to the
premises shall become part of the Premises and shall become the sole property of
Lessor without compensation to Lessee. All alterations, additions or
improvements to the Premises made by Lessee during the Lease Term shall be in
keeping with the quality and type of structures presently located on the
Premises. Any alterations, additions or improvements shall be done in a good and
workmanlike manner and performed only by a licensed and bonded contractor, to
the reasonable satisfaction of Lessor, and in compliance with all Laws
including, without limitation, all applicable building and zoning laws,
ordinances, orders and requirements of all sovereign authorities and the
appropriate departments, commissions, boards and officers thereof. The costs of
any such alterations, additions or improvements to the Premises shall be paid by
Lessee (except to the extent of the tenant improvement allowance of
Section 5.01) in cash or its equivalent so that Lessor’s fee simple title to the
Premises shall at all times be free of liens for labor and materials supplied or
claimed to have been supplied. Lessor reserves the right before approving any
such alterations, additions or improvements to require Lessee to furnish
reasonably satisfactory evidence of available funds with which to pay for the
completion of such alterations, additions or improvements. Lessee hereby agrees
to indemnify, defend and hold Lessor harmless from and against any and all costs
and liabilities incurred by Lessor with respect to any alterations, additions or
improvements to the Premises made by or on behalf of Lessee and against any and
all construction, materialmen’s, laborer’s, or other statutory or common law
liens arising out of or from such work by or on behalf of Lessee, or the cost
thereof, which may be asserted, claimed or charged against all or any part of
the Premises, or against the Lessor. Such indemnity obligation shall survive the
Term, or any earlier termination, of this Lease. Lessee shall permit Lessor or
his agents to enter upon the Premises with reasonable and appropriate advance
notice during the period that alterations, additions, or improvements are being
made on or to the Premises to inspect such alterations, additions or
improvements and to determine whether the Lessee is complying with the
provisions of this section. Notwithstanding the foregoing, Lessee shall have the
right to make Minor Alterations (as hereinafter defined) to the Premises without
obtaining Lessor’s prior written consent. “Minor Alternations” shall mean minor
alterations in the building located upon the Premises which (1) are not
structural in nature, (2) do not affect the main building systems, and (3) are
not visible from outside the building (provided, however, that any painting,
wall covering installation, carpeting installation and removal of cabling and

 

- 7 -



--------------------------------------------------------------------------------

lighting fixtures will not be deemed visible from outside the building for
purposes of this paragraph and may be made without Lessor’s consent.

15. Construction Liens:

15.01 Lessor’s interest in the Premises shall not be subject to construction
liens arising from Lessee’s work or alterations and any repairs made by Lessee
to the Premises. Lessee will not knowingly permit or suffer any lien
attributable to Lessee or its agents or employees to attach to the Premises and
nothing contained herein shall be deemed to imply any agreement of Lessor to
subject Lessor’s interest or estate to any construction lien or any other lien.
If any construction lien is filed against the Premises as a result of
alterations, installations, improvements or repairs made or claimed to have been
made by Lessee or anyone holding any part of the Premises through or under
Lessee, or any other work or act of any of the foregoing, Lessee shall discharge
the same within twenty (20) days from Lessee’s receipt of notice of the filing
thereof. If Lessee fails to so discharge by payment, bond or court order any
such construction lien, Lessor, at its option, in addition to all other rights
or remedies herein provided, may pay or bond said lien or claim for the account
of Lessee without inquiring into the validity thereof, and all sums so advanced
by Lessor shall be paid by Lessee to Lessor as additional rent on demand,
together with interest on all such amounts, at the rate of eighteen (18%) per
annum. Pursuant to Florida Statutes, Section 713.10, notice is hereby given that
Lessor shall not be liable for any labor or materials furnished or to be
furnished to Lessee, and that no construction or other lien for any such labor
or materials shall attach to or affect the reversionary or other estate or real
or personal property interest of Lessor in and to the Premises. Lessee agrees,
if requested by Lessor, to join with Lessor in the execution of a short form
lease or memorandum of lease to be recorded in the Public Records of Seminole
County, Florida, for the purposes of giving notice of this provision of this
Lease.

16. Insurance:

16.01 Throughout the Term of this Lease, Lessee, at its sole cost and expense,
shall obtain and maintain in full force and effect a commercial general public
liability insurance policy with respect to the Premises, which insurance, shall
be written with a carrier acceptable to the Lessor and with coverage limits of
not less than One Million and No/100 Dollars ($1,000,000.00) in respect of
bodily injury or death to any one person, Two Million and No/100 Dollars
($2,000,000.00) in respect to any one accident or occurrence, and One Million
and No/100 Dollars ($1,000,000.00) for property damage, and such protection
shall continue at not less than the said limits until reasonably required to be
changed by Lessor in writing by reason of changed economic conditions making
such protection inadequate. The insurance policy shall name the Lessor as an
additional insured and shall provide that the policy may not be canceled or
modified by the carrier without thirty (30) days’ prior written notice to the
Lessor. To the extent obtainable, the insurance policy shall contain a clause or
an endorsement to the effect that no act or negligence of Lessee, or anyone
acting for Lessee, or any sublessee, or occupant of the Premises, which might
otherwise result in a forfeiture of such insurance or any part thereof, shall in
anyway affect the validity or enforceability of such insurance insofar as
Lessor. Lessee shall provide the Lessor with a certificate of insurance
evidencing its compliance with this paragraph on or before the date of the
execution of this Lease. Renewals of the policy or policies referred to in this
paragraph shall be delivered to Lessor at least twenty (20) days prior to the
expiration of any such policy, accompanied by evidence reasonably satisfactory
to Lessor of payment of the premiums therefore.

16.02 Throughout the Term of this Lease, Lessee shall also maintain such other
insurance in such amounts as may from time to time be reasonably required by
Lessor against other insurable hazards which at the time are commonly insured
against in the case of demolition, construction and alterations of buildings
and/or in the case of property similarly situated, due regard being or to be
given to the height or type of building, its location, construction, use and
occupancy.

 

- 8 -



--------------------------------------------------------------------------------

16.03 Lessee shall maintain worker’s compensation insurance to comply with the
laws of the State of Florida.

16.04 If Lessee shall fail to procure and maintain the insurance required
hereunder, Lessor may, at its option, pay the same, and the amount or amounts of
money so paid, together with interest on all such amounts at the rate of
eighteen percent (18%) percent per annum, shall be repaid by Lessee to Lessor,
upon the demand of Lessor, and the payment thereof may be collected or enforced
by Lessor in the same manner as though said amount were an installment of rent
specifically required by the terms of this Lease to be paid by Lessee unto
Lessor, upon the day when the Lessor demands reimbursement therefore from the
Lessee; but the election of Lessor to pay such premiums shall not waive the
default thus committed by Lessee.

16.05 Lessee will not do or permit anything to be done on the Premises, or bring
or keep anything therein which shall in any way increase the rate of fire or
other insurance on the Premises, or on the property kept therein, or conflict
with the fire or other insurance on the Premises, or on the property kept
therein, or conflict with any fire laws or regulations, or with any insurance
policy upon said Premises, or any part thereof, or with any statutes, rules or
regulations enacted or established by any appropriate governmental authority.

16.06 Lessee has the duty and responsibility to purchase casualty insurance
covering Lessee’s property and any losses by reason of fire, wind, storm, water,
theft or other casualty and to have the Lessor named as an additional insured in
connection therewith. LESSOR SHALL NOT BE LIABLE FOR LOSS OR DAMAGE TO THE
CONTENTS OF THE PREMISES FROM ANY CAUSE WHATSOEVER. LESSOR DOES NOT CARRY
INSURANCE TO COVER ANY LOSS OR DAMAGE TO THE CONTENTS OF THE PREMISES FROM ANY
CAUSE WHATSOEVER.

16.07 Lessee hereby waives its rights of recovery against Lessor and Lessor’s
officers, directors, shareholders, partners, joint venturers, employees, agents,
customers, invitees, or business visitors of either party, for any loss arising
from any cause covered or that could be covered by fire, extended coverage, all
risks or other insurance. Lessee will cause from time to time its insurers to
issue appropriate waivers of subrogation rights endorsements to all insurance
policies carried in connection with the building, the Premises, the contents of
either and Lessee’s use of same.

17. Casualty Damage:

17.01 If the Premises shall be partially destroyed by fire or other casualty,
the damages may, at the sole option of Lessor, be repaired by and at the expense
of Lessor or an appropriate insurer and the rent until such repair is made shall
be apportioned according to the part of the Premises which is useable by Lessee
for its particular use. No penalty shall accrue for reasonable delay which may
arise by reason of adjustments of insurance on the part of Lessor or for
reasonable delay on account of “labor troubles” or any other cause beyond
Lessor’s control. If Lessor shall decide not to restore or not to rebuild the
Premises, or if the Premises are totally damaged or are rendered wholly
untenable by fire or other casualty, or if the Premises shall be so damaged that
Lessor shall decide to demolish it or to rebuild it, then Lessor may, within
ninety (90) days after such fire or other casualty, give Lessee a notice in
writing of such decision and thereupon the terms of this Lease shall expire and
terminate effective as of the date of the casualty and Lessee shall immediately
vacate the Premises and surrender the same to Lessor, and except as may
otherwise be provided herein, the obligations of the parties hereto shall cease
and terminate. Additionally, if the Premises are totally damaged or are rendered
wholly untenantable by fire or other casualty, then Lessee may, within ninety
(90) days after such fire or other casualty, give Lessor a fifteen (15) day
notice in writing of Lessee’s decision to terminate the Lease and thereupon the
terms of this Lease shall expire and terminate effective fifteen (15) days from
the date of such notice and Lessee shall vacate the Premises by such date and
surrender the same to Lessor, and except as may otherwise be provided herein,
the obligations of the parties hereto shall cease and terminate.

 

- 9 -



--------------------------------------------------------------------------------

18. Condemnation:

18.01 The parties hereto agree that if the Premises, or any such portion thereof
as will make the Premises unusable for the purpose herein leased as determined
by Lessor, are taken or condemned by competent authority for public or
quasi-public use, then this Lease shall terminate from the date of taking, and
except as may otherwise be provided herein, the obligations of the parties
hereto shall cease and terminate. If the Lease continues after a partial taking,
the rent shall abate proportionately as to the part taken. All compensation
awarded for such taking of the Premises, the improvements located thereon, the
fee, and the leasehold shall belong to and be the property of Lessor. Lessee
shall not be entitled to any damages for the unexpired portion of the Term of
this Lease, or injury to its leasehold interest, except that Lessee may seek the
award of business damages, so long as such effort of Lessee does not diminish
the compensation paid to Lessor.

19. Indemnification:

19.01 Lessee hereby indemnifies Lessor and saves it harmless from and against
any and all claims, actions, damages, liability and expense in connection with
loss of life, personal injury and/or damage to property arising from or out of
any occurrence in, upon or at the Premises, or the occupancy or use by Lessee of
the Premises or any part thereof, or occasioned wholly or in part by any
negligent or intentional, act or omission of Lessee, its agents, contractors,
employees, servants, sub-lessee or concessionaires (including, without
limitation, any failure by Lessee to keep, perform and observe each and every
one of the covenants, conditions and agreements contained in this Lease to be
kept, performed and observed by Lessee), unless caused by the willful act or
gross negligence of Lessor, its agents and employees. This indemnity and hold
harmless agreement shall include indemnity against all costs, expenses and
liabilities, including attorney’s fees, incurred by Lessor in connection with
any such claim or action or any trial, appellate or bankruptcy proceeding
relative thereto. In case Lessor shall, without fault on its part, be made a
party to any such action or proceeding, then Lessee shall protect and hold
Lessor harmless and shall pay all costs, expenses, and reasonable attorney’s
fees incurred or paid by Lessor in connection with such litigation and Lessee,
upon written notice from Lessor, shall defend such action or proceeding by
counsel approved in writing by Lessor, which approval shall not be unreasonably
withheld or delayed. The provisions of this section shall survive the Term and
any earlier termination of this Lease.

20. Exemption Of Lessor For Damage:

20.01 Lessor shall not be liable for injury or damage which may be sustained by
the employees, invitees or customers of Lessee or any other person in or about
the Premises or for injury or damage to any goods, wares, merchandise or
property of Lessee, its employees, invitees or customers or any other person in
or about the Premises, whether or not caused or resulting from fire, steam,
electricity, gas, water or rain, which may leak or flow from or into any part of
the Premises, or from the breakage, leakage, obstruction or other defects in the
pipes, sprinklers, wires, appliances, plumbing, air conditioning or lighting
fixtures of the same, whether the said damage or injury results from conditions
arising upon the Premises, or from other sources, except to the extent the same
are caused directly by the willful act or gross negligence of Lessor, its agents
or employees.

21. Surrender Of Possession:

21.01 Lessee shall peaceably and quietly surrender the Premises upon the last
day of the Term of this Lease, or upon the date of termination if prior to that,
and shall surrender the Premises in as good a condition as the Premises was at
the beginning of the Lease, except for reasonable wear and tear and except as
expressly

 

- 10 -



--------------------------------------------------------------------------------

provided herein. Any property belonging to the Lessee not removed upon the
termination of this Lease, if Lessor shall so elect, shall be deemed abandoned
and become the property of Lessor without any payment or offset therefor. Lessor
may remove such property belonging to Lessee from the Premises and store them at
the risk and expense of Lessee if Lessor shall so elect. Lessee shall repair and
restore all damage to the Premises caused by the removal of any property
belonging to Lessee and any other equipment, trade fixtures, and personal
property belonging to Lessee. Without limitation of other damages, Lessee shall
be liable to Lessor for any cost, damage or expense incurred by Lessor as a
result of Lessee’s failure to vacate the Premises under these terms and
conditions.

22. Holding Over:

22.01 Lessee agrees that if Lessee does not surrender the Premises to Lessor at
the end of the Term (as extended if the Option Term is properly elected), or
upon any cancellation of the Term of this Lease, without prior written consent
of Lessor, such holdover tenancy shall be a tenancy at will, and during any
holdover period, Lessee shall pay to Lessor base rent equal to one hundred fifty
percent (150%) of the base rent specified in this Lease for the immediately
preceding lease year, without necessity of additional demand therefor. The
acceptance of such rent shall not be deemed to be a consent to such continued
occupancy nor shall it be deemed a waiver of any right of the Lessor as set
forth herein, at law or in equity. Should a tenancy at will be created under the
provisions of this paragraph, the tenancy may subsequently be terminated by
either party hereto giving fifteen (15) days’ written notice of the intention to
terminate the tenancy to the other party to this Lease. In addition, if such
failure to surrender the Premises at the end of the Lease Term, or following any
termination of the Term, interferes with Lessor’s ability to deliver the
Premises to a succeeding tenant pursuant to a new lease agreement executed by
and between Lessor and such tenant, so long as Lessor has delivered Lessee
written notice of the new lease and the date by which the Premises must be
surrendered to Lessor in order to comply with the terms of such new lease (the
“Absolute Surrender Date”), which notice must be received by Lessee thirty
(30) days prior to the Absolute Surrender Date, Lessee shall defend, indemnify
and hold Lessor harmless from and against all losses or damages resulting from
such failure accruing from and after the Absolute Surrender Date including,
without limitation, any losses suffered by Lessor such as lost rents as well as
any damages asserted against Lessor by any succeeding tenant founded upon such
failure to timely surrender the Premises. This provision does not give Lessee
any right to hold-over at the expiration of the Term of this Lease, and all
other terms and conditions of this Lease shall remain in force during any
tenancy at will created by the holding over by Lessee.

23. Covenants Of Lessee:

23.01 To induce Lessor to execute this Lease, and in consideration thereof,
Lessee covenants and agrees as follows:

(a) Lessee agrees to give to Lessor prompt written notice of any accident, fire
or damage occurring in, on or to the Premises.

(b) Lessee agrees that all loading and unloading of goods shall be done only in
the areas and through such entrances as may be designated for such purposes by
Lessor.

(c) Lessee agrees to keep the outside areas immediately adjoining the Premises
clear and not to burn, place or permit any rubbish, obstruction or merchandise
in such areas.

(d) Lessee shall install, maintain and keep current, at its expense, all fire
extinguishers and other safety equipment as shall be required by applicable law,
ordinance, regulation, or fire and extended coverage insurance underwriting
compliance.

 

- 11 -



--------------------------------------------------------------------------------

(e) Lessee shall not use or operate any machinery that, in Lessor’s opinion, is
harmful to the Premises or disturbing to others; nor shall Lessee use any loud
speakers, televisions, radios, or other devices in a manner so as to disturb
persons outside of the Premises; nor display merchandise on the exterior of the
Premises either for sale or for promotional purposes, without obtaining the
prior written consent of Lessor.

(f) Lessee shall not conduct any auction, fire, bankruptcy, selling-out, or
going-out-of-business sale on or about the Premises.

(g) Lessee shall notify Lessor of the death of any surety or guarantor, if any,
of this Lease on or before the date of the first publication of the Notice of
Administration of the estate of the deceased surety or guarantor.

(h) Lessee shall not commit or suffer to be committed any waste upon the
Premises or any nuisance or other act or thing which may disturb the quiet
enjoyment of any person outside the boundaries of the Premises.

(i) Lessee agrees all mechanical apparatus shall be kept free from vibrations
and noise which may be transmitted beyond the Premises.

(j) Lessee shall not do or suffer to be done any act, manner or thing
objectionable to the fire insurance companies whereby the fire insurance or any
other insurance now in force or hereafter to be placed on the Premises or any
part thereof, shall become void or suspended. Upon the breach of this covenant,
in addition to all other remedies of Lessor and not as a limitation thereof,
Lessee agrees to pay to Lessor as additional rent any and all increase or
increases of premiums on insurance carried by Lessor on the Premises.

(k) Lessee acknowledges that the Premises is subject to certain covenants,
conditions and restrictions recorded at O.R. Book 1986, Page 1410, Public
Records of Seminole County, Florida, as supplemented and amended (“Restrictive
Covenants”). Lessee agrees to abide by such Restrictive Covenants, as
supplemented and amended. Lessor represents and warrants to Lessee that Lessor
has no knowledge of any violations of or non-compliance with the Restrictive
Covenants occurring from and after the date of that certain Estoppel Certificate
executed by Technology Park Owners’ Association, Inc. dated March 29, 2007, a
copy of which has been provided to Lessee.

24. Event Of Default And Remedies:

24.01 Each of the following events shall constitute an event of default or
breach (“Event of Default”) of this Lease by Lessee:

(a) The filing of a voluntary petition by Lessee, or any sureties or guarantors
of this Lease, for adjudication as a bankrupt or insolvent, or for its
reorganization or for the appointment of a receiver or trustee of its property;
or an assignment by Lessee or any sureties or guarantors of this Lease for the
benefit of creditors; or

(b) The filing of an involuntary petition against Lessee, or any sureties or
guarantors of this Lease, seeking any reorganization, liquidation, dissolution
or similar relief under any present or future federal, state or other law or
regulation relating to bankruptcy, insolvency or other relief of debtors, or the
appointment of any trustee, receiver or liquidator of Lessee, or any sureties or
guarantors of this Lease, unless such petition or appointment shall be dismissed
within thirty (30) days after such filing, but in any event prior to the entry
of an order, judgment or decree approving such petition; or

 

- 12 -



--------------------------------------------------------------------------------

(c) If Lessee shall fail to pay Lessor any Rent, additional rent or other sums
due hereunder when said amount shall become due and shall not make the payment
within seven (7) days after the date Lessor has delivered written notice to
Lessee that said Rent and/or additional rent or other sum shall be due; however,
an Event of Default shall occur hereunder without any obligation of Lessor to
give any notice if Lessee fails to pay Rent when due and, during the 12 month
interval preceding such failure, Lessor has given Lessee written notice of
failure to pay Rent on one or more occasions; or

(d) If Lessee shall fail to perform or defaults in the performance of any of the
conditions of this Lease other than the nonpayment of Rent or any other monetary
obligation and if the nonperformance or default shall continue for a period of
thirty (30) days after written notice thereof by Lessor to Lessee or, if the
nature of Lessee’s cure requires more than thirty (30) days, Lessee shall be
permitted to commence the cure within such thirty (30) days and diligently
prosecutes such cure to completion; or

(e) If Lessee shall vacate or abandon the premises (Lessee shall be deemed to
have abandoned the Premises if Rent and/or any other monetary obligation due
under this Lease is not currently paid and Lessee is absent from the Premises
for a period of fifteen (15) consecutive days); or

(f) If this Lease or the estate of Lessee hereunder shall be transferred to or
shall pass to or devolve on any other person or party, except in the manner
herein permitted; or

(g) If Lessee is a corporation which is not validly existing and in good
standing and good standing is not restored within ten (10) business days after
receipt of written notice from Lessor; or

(h) If Lessee is a partnership which is dissolved or liquidated.

24.02 If an Event of Default shall occur, Lessor may without prejudice to its
other rights hereunder, avail itself of any right available to Lessor under the
law or this Lease, including, without limitation, do any one or more of the
following:

(a) Terminate this Lease and re-enter and take possession of the Premises
without prejudice to any financial liability of Lessee;

(b) Recover possession of the Premises (with or without terminating the Lease,
at Lessor’s option) in a manner prescribed by any statute relating to summary
process, and any demand for rent, re-entry for condition broken, and any and all
notices to quit, including, without limitation, the notice required by the
provisions of Section 83.20, Florida Statutes, or any similar statutes, or other
formalities of any nature, to which Lessee may be entitled, are hereby
specifically waived;

(c) Bring suit for the breach which has occurred without affecting the
obligations of the parties to perform the balance of the Lease;

(d) Declare the entire Rent for the balance of the Term of the Lease due and
payable; and

(e) Re-let the Premises or any part thereof without thereby avoiding or
terminating the Lease to any person, firm or corporation other than Lessee for
such rent, for such time, and upon such terms as Lessor in Lessor’s sole
discretion shall determine. In any such case, Lessor may make repairs in or to
the Premises, and redecorate the same to the extent deemed by Lessor necessary
or desirable, and Lessee shall, upon demand, pay the cost thereof together with
Lessor’s expenses of re-letting including, without limitation, any brokerage
commission. If the consideration collected by Lessor upon any such re-letting
for Lessee’s

 

- 13 -



--------------------------------------------------------------------------------

account is not sufficient to pay the full amount of unpaid rent reserved in this
Lease, together with the cost of repairs, alterations, additions, redecorating,
and Lessor’s expenses, Lessee shall pay to Lessor the amount of each deficiency
each month upon demand.

24.03 No re-entry or taking possession of the Premises by Lessor shall be
construed as an election on Lessor’s part to terminate this Lease unless a
written notice of such intention be given by Lessor to Lessee or unless the
termination thereof be decreed by a court of competent jurisdiction.

24.04 The failure of Lessor to re-let the Premises or any part thereof after
recovery of possession shall not release or affect Lessee’s liability for
damages. Lessor shall in no event be liable in any way whatsoever for failure to
re-let the Premises, or in the event that the Premises are re-let, for failure
to collect the rent under such re-letting.

24.05 All of the damages which are specified in this Lease are in addition to
all other damages and costs to which Lessor may be entitled under the laws of
the State of Florida.

24.06 After an Event of Default, the acceptance of rent (or any portion thereof)
or failure to re-enter by Lessor shall not be held to be a waiver of its rights
to terminate this Lease, and Lessor may re-enter and take possession of the
Premises as if no rent had been accepted after such default.

24.07 No right or remedy hereunder shall be exclusive of any other right or
remedy, but shall be cumulative and in addition to any other right or remedy
hereunder or now or hereafter existing. Failure to insist upon the strict
performance of any provision hereof or to exercise any option, right, power or
remedy contained herein shall not constitute a waiver or relinquishment thereof
for the future.

24.08 Lessor shall not be deemed to be in default in the performance of any
obligation required to be performed by Lessor hereunder unless and until it has
failed to perform such obligation within thirty (30) days after receipt of
written notice thereof from Lessee; provided, however, that if the nature of
Lessor’s obligations is such that more than thirty (30) days are required for
its performance, then Lessor shall not be deemed to be in default if it shall
commence such performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion.

25. Assignment And Subletting:

25.01 Lessee covenants and agrees not to encumber or mortgage Lessee’s leasehold
interest hereunder nor assign this Lease or sublet all or any part of the
Premises without the prior written consent of Lessor, which consent will not be
unreasonably withheld. If Lessor consents to an assignment or subletting, the
assignee or sublessee shall first be obligated to assume, in writing, all of the
obligations of Lessee under this Lease and Lessee shall, for the full term of
this Lease, continue to be jointly and severally liable with such assignee or
sublessee for the payment of the Rent, additional rent, any other sums due by
Lessee under this Lease and the performance of all obligations required by
Lessee under this Lease. However, in the event the approved assignee is of
greater financial standing than Lessee, as determined within the reasonable
discretion of Lessor, Lessee may seek to be released from its continuing, joint
obligation. Such request shall be made by Lessee in writing no earlier than one
(1) year following the date of assignment and will only be permitted if no
uncured defaults have occurred and are outstanding under the Lease from the date
of the assignment to the date of Lessee’s request. In no event shall Lessee
assign or sublet the Premises for any terms, conditions and covenants other than
those contained herein. In no event shall this Lease be assigned or be
assignable by operation of law or by voluntary or involuntary bankruptcy
proceedings or otherwise, and in no event shall this Lease, or any rights or
privileges hereunder, be an asset of Lessee under bankruptcy, insolvency or
reorganization proceedings. Should Lessor consent to any assignment or sublease,
any economic benefit that is derived shall be for the account of the Lessor.

 

- 14 -



--------------------------------------------------------------------------------

26. Access To Premises:

26.01 Lessor and Lessor’s representatives shall have the right to enter upon the
Premises following reasonable notice to Lessee (except in the event of an
emergency in which case no notice of entry shall be required) for the purpose of
inspecting the same or for making repairs, additions or alterations or for the
purpose of exhibiting the same to prospective tenants, purchasers, mortgagors or
others. Lessee shall not cause the Premises to be locked or otherwise secured in
such a manner as to prevent Lessor or Lessor’s representatives from inspecting
the Premises. Prospective purchasers, tenants or mortgagees authorized by Lessor
may inspect the Premises during reasonable hours at any time.

27. Subordination:

27.01 Lessee agrees to subordinate its interest in this Lease to any mortgage or
deed of trust encumbering the Premises and held by an institutional mortgagee by
the execution of a Subordination, Non-Disturbance and Attornment Agreement
(“SNDA”). The SNDA must be tendered to Lessee in a commercially reasonable,
generally accepted form. Lessee agrees to execute and deliver the SNDA within
ten business (10) days of the request for same from Lessor. Such SNDA shall
provide that the Lease will remain in effect and the mortgagee will recognize
the Lessee as a tenant so long as the Lessee is not in default under the lease.
If Lessee fails to execute the SNDA within the ten business (10) day time frame
set forth herein, Lessee’s interest shall be deemed subject and subordinate to
the lien of such mortgage or deed of trust.

28. Signs:

28.01 Lessee shall not place or suffer to be placed or maintained on any
exterior door, wall or window of the Premises, any sign, awning or canopy, or
advertising matter or other thing of any kind, and will not place or maintain
any decoration, lettering or advertising matter on the glass of any window,
exterior door or wall of the Premises without first obtaining Lessor’s written
approval or consent. Lessee further agrees to maintain said sign, awning,
canopy, decoration, lettering, advertising matter or other thing as may be
approved in writing by Lessor in good condition and repair at all times.

29. Right Of Lessor To Display Signs:

29.01 Lessor reserves the right to display a “For Sale” sign at any time on the
Premises. Additionally, Lessor reserves the right to display a “For Rent” sign
at any time within six (6) months prior to the expiration of this Lease, or
after default of Lessee, or following delivery of notice by either party of
their intention to terminate this Lease. All of said signs may be placed upon
such part of the Premises as Lessor shall require.

30. Removal And Restoration By Lessee:

30.01 All alterations, decorations, additions, and improvements on or in the
Premises as of the date of this Lease, and that may be erected or installed
during the Lease Term, shall become part of the Premises and shall become the
sole property of Lessor, except that all moveable trade fixtures installed by
Lessee shall be and remain the property of Lessee; provided that such trade
fixtures can be removed without damaging the Premises. Any damage caused by
Lessee as a result of removal of its trade fixtures shall be promptly repaired
by Lessee at its expense.

 

- 15 -



--------------------------------------------------------------------------------

31. Personal Property:

31.01 All personal property of the Lessee in the Premises shall be maintained at
the sole risk of the Lessee. The Lessor shall not be liable for any accident to
or damage to property of Lessee resulting from the use or operation of the
heating, cooling, electrical or plumbing apparatus. Lessor shall not in any
event, be liable for damages to property resulting from water, steam or other
causes. Lessee hereby expressly releases and agrees to hold Lessor harmless
from, any liability incurred or claimed by reason of damage to Lessee’s
property. Lessor shall not be liable for damages, nor shall this Lease be
affected, for conditions arising or resulting, and which may affect the
Premises, due to construction on contiguous properties.

32. No Waiver:

32.01 No delay or omission of the exercise of any right by either party hereto
shall impair any such right or shall be construed as a waiver of any default or
as an acquiescence thereto. One or more waivers of any violation or breach or
failure to comply with any of the covenants, terms, provisions or conditions of
this Lease by either party shall not be construed by the other party as a waiver
of any subsequent violation, breach or failure to comply with the same or any
other covenant, term, provision, or condition contained in this Lease. No
requirements whatsoever of this Lease shall be deemed waived or varied because
of either party’s failure or delay in exercising its rights resulting from any
default, and Lessor’s acceptance of any payment from Lessee with knowledge of
any default shall not constitute a waiver of Lessor’s right with respect to such
default, nor of any subsequent default. All remedies provided for herein shall
be construed as cumulative and shall be in addition to every other remedy
otherwise available to Lessor.

33. Exculpation:

33.01 Lessee agrees that Lessee shall look solely to Lessor’s interest in the
Premises and Lessor’s personal property used in connection therewith for the
satisfaction of any claim, judgment or decree requiring the payment of money by
Lessor to Lessee based upon any default hereunder and no other property or
assets of Lessor, its heirs, successors and assigns, shall be subject to levy,
execution or other enforcement procedure for the satisfaction of any claim,
judgment, injunction or decree of Lessee against Lessor.

34. Brokers:

34.01 Lessor and Lessee each warrant and represent to the other that neither has
employed or dealt with any broker, agent or leasing consultant in connection
with this Lease. Lessor and Lessee covenant and agree, each to the other, to
indemnify and hold the other harmless from and against any and all liability,
costs, claims, demands, damages, actions, causes of action, suits and expenses
(including, but not limited to, attorney’s fees and costs and disbursements of
litigation) the other party may incur, arising out of or in any manner related
to any claim or action by any other broker, agent or leasing consultant claiming
to have dealt with the indemnifying party, or claiming to be due a commission or
other compensation from the indemnifying party with respect to this Lease.

35. Transfer Of Lessor’s Interest:

35.01 In the event of any transfer or transfers of Lessor’s interest in the
Premises, upon the transferee assuming liability therefore, Lessor shall be
automatically relieved of any and all obligations and liabilities on the part of
Lessor accruing from and after the date of such transfer.

 

- 16 -



--------------------------------------------------------------------------------

36. Rules And Regulations:

36.01 Lessee shall conduct its business in the Premises during the regular
customary days and hours for such type of business in the city and trade area in
which the Premises is located, with due allowance for vacations, holiday, and
deaths or illness of Lessee’s officers, directors, and shareholders and their
family members.

36.02 Lessor reserves the right from time to time to adopt, promulgate, amend or
supplement rules and regulations applicable to the Premises. Notice of such
rules and regulations, and any amendments and supplements, shall be given to
Lessee, and Lessee agrees thereupon to comply with and observe all such rules
and regulations, and amendments and supplements thereto. However, such newly
adopted, promulgated, amended or supplemental rules and regulations shall not
change the terms of this Lease nor substantially impede the continuing operation
of Lessee’s business.

37. Successor In Interest:

37.01 All provisions herein contained shall bind and inure to the benefit of the
respective parties hereto, their heirs, personal representatives, successors and
assigns. In the event Lessor or any successor-owner of the Property shall convey
or otherwise dispose of the Premises, all liabilities and obligations of Lessor
or any successor-owner as Lessor to Lessee under this Lease shall terminate upon
such conveyance or disposal and the giving of written notice thereof to Lessee.

38. Notices:

38.01 Wherever in this Lease it shall be required or permitted that notice or
demand be given or served by either party to this Lease to or on the other, such
notice or demand shall not be deemed to have been duly given or served unless in
writing and either personally delivered, delivered by Federal Express or other
courier service, delivered by facsimile transmission with proof of transmittal
or deposited in the United States Mail, postage prepaid, return receipt
requested. If given by regular mail, the notice shall be deemed to have been
given within a required time if received, evidenced by the return receipt,
within the time limit. For the purpose of calculating time limits which run from
the giving of a particular notice, the time shall be calculated from actual
receipt of the notice. Notices shall be addressed as follows:

 

TO THE LESSOR AT:    Emma Investments, LLC    Post Office Box 941618   
Maitland, Florida 32794    (407) 629-9192 (fax) TO THE LESSEE AT:    Faro
Technologies, Inc.    250 Technology Park    Lake Mary, Florida 32746    (407)
562-5287 (fax)

Such addresses may be changed from time to time by either party by serving
notices as above provided, but Lessee shall at all times have a physical street
address within the continental United States of America as one of the addresses
to which notices may be delivered.

 

- 17 -



--------------------------------------------------------------------------------

39. Entire Agreement:

39.01 This Lease contains the entire and only agreement between the parties
concerning the Premises and no prior oral or written statement or
representations, if any, of any party hereto or any representative of a party
hereto, not contained in this instrument, shall have any force or effect. This
Lease shall not be modified in any way except by a written document executed by
Lessor and Lessee.

40. Authority To Execute:

40.01 If Lessee is a corporation (or partnership), each individual executing
this Lease on behalf of said corporation (or partnership) represents and
warrants that he/she is duly authorized to execute and deliver this Lease on
behalf of said corporation (or partnership) in accordance with a duly adopted
resolution of the Board of Directors of said corporation or in accordance with
the bylaws of said corporation (or under the pertinent partnership agreements),
that any required consents or approvals of third parties have been obtained, and
that this Lease is binding upon said corporation (or partnership) in accordance
with its terms. Lessor represents and warrants that all necessary approval
action has been undertaken by the entity as necessary to approve its
representative’s execution hereof and that it is binding upon said entity in
accordance with its terms.

41. Lease Not Recordable:

41.01 At the request of either party, Lessor and Lessee shall promptly execute,
acknowledge and deliver a memorandum or short form of lease sufficient for
recording. In no event shall this Lease be recorded and if Lessee records this
Lease in violation of the terms hereof, in addition to any other remedy
available to Lessor upon Lessee’s default, Lessor shall have the option to
terminate this Lease by recording a notice to such effect. If a memorandum or
short form of lease is recorded, on the termination of this Lease, Lessee shall
execute, acknowledge and deliver to Lessor an instrument in writing releasing
and quit-claiming to Lessor all right, title and interest of Lessee in and to
the premises by reason of this Lease or otherwise.

42. Radon Gas:

42.01 Radon gas is a naturally occurring radioactive gas that when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon testing may be obtained
from your county public health unit.

43. Time Of Essence:

43.01 It is understood and agreed between the parties hereto that time is of the
essence as to all of the terms, provisions, covenants and conditions of this
Lease.

44. Attorneys’ Fees:

44.01 The prevailing party in any litigation arising out of this Lease,
including any appellate proceedings, insolvency proceedings and bankruptcy
proceedings, shall be entitled to the award of its reasonable attorney’s fees
and costs.

45. Severability:

45.01 If any provision of this Lease or the application thereof to any person or
circumstance shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such provisions to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby and each provision of this Lease shall be valid and enforceable
to the fullest extent permitted by law.

 

- 18 -



--------------------------------------------------------------------------------

46. Applicable Law:

46.01 This Lease shall be construed under the laws of the State of Florida and
the venue of any action to enforce rights hereunder shall be Seminole County,
Florida.

47. Accord And Satisfaction:

47.01 Lessor is entitled to accept, receive and cash or deposit any payment made
by Lessee for any reason or purpose, or in any amount whatsoever and apply the
same at Lessor’s option to any obligation of Lessee and the same shall not
constitute payment of any amount owed except that to which Lessor has applied
the same. No endorsement or statement on any check or letter of Lessee shall be
deemed an accord and satisfaction or otherwise recognized for any purpose
whatsoever. The acceptance of any such check or payment shall be without
prejudice to Lessor’s right to recover any and all amounts owed by Lessee
hereunder and Lessor’s right to pursue any other available remedy and shall not
be deemed to constitute a waiver of any of Lessor’s rights hereunder.

48. Lessor’s Right To Satisfy Lessee’s Obligations:

48.01 If Lessee fails to observe or perform any term or condition of this Lease
within the grace period, if any, applicable thereto, then Lessor may immediately
or at any time thereafter perform the same for the account of Lessee. If Lessor
makes any expenditure or incurs any obligation for the payment of money in
connection with such performance for Lessee’s account (including reasonable
attorneys’ fees and costs in instituting, prosecuting and/or defending any
action or proceeding through appeal), the sums paid or obligations incurred,
together with interest at the highest rate allowable by law, shall be paid by
Lessee to Lessor upon demand. In the event Lessee, in the performance or
non-performance of any term or condition of this Lease, should cause an
emergency situation to occur or arise upon the Premises, Lessor will have all
rights set forth in this paragraph immediately without the necessity of
providing Lessee any advance notice.

49. Estoppel Statement:

49.01 Upon the request of either party at anytime and from time to time, Lessor
and Lessee agree to execute and deliver to the other within ten (10) days after
receipt of such request, a written instrument, duly executed, addressed to
either Lessor or Lessee, as may be applicable, and/or to any person designated
by either Lessor or Lessee, at their sole cost and expense, (a) ratifying this
Lease; (b) stating the commencement and termination dates of this Lease and
(c) certifying (1) that this Lease is in full force and effect and has not been
assigned, modified, supplemented or amended except by such writing as shall be
stated, (2) that all conditions under this Lease to be performed by either the
Lessor or Lessee have been satisfied (stating exceptions, if any), (3) no
defenses or offsets against the enforcement of this Lease by Lessor or Lessee
exist (or, if any, stating those claimed), (4) advance rent, if any, paid by
Lessee, (5) the date to which rent has been paid, (6) the amount of security
deposited with Lessor, and such other information as either party may reasonably
require. Persons receiving such statements shall be entitled to rely upon them.

50. Captions And Headings:

50.01 The captions and headings of this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such paragraphs of this Lease or in any way affect this Lease.

 

- 19 -



--------------------------------------------------------------------------------

51. Hazardous Substances:

51.01 Lessee shall not, nor shall Lessee permit its agents, contractors,
employees, licensees and invitees to discharge, release, dump, spill or store on
the Premises any Hazardous Materials (as hereinafter defined) in violation of
any of the Environmental Laws (as hereinafter defined).

51.02 As used herein “Environmental Laws” means, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601 et seq., the Solid Waste Disposal Act, as amended, 42
U.S.C. §6901 et seq., the Federal Water Pollution Control Act, as amended, 33
U.S.C. §1251 et seq., the Toxic Substances Control Act of 1976, 15 U.S.C. §2601
et seq., the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §11001 et seq., the Clean Air Act of 1966, as amended, 42 U.S.C. §7401 et
seq., the National Environmental Policy Act of 1969, 42 U.S.C. §4321, the Rivers
and Harbors Appropriations Act of 1899, 33 U.S.C. §401 et seq., the Endangered
Species Act of 1973, as amended, 16 U.S.C. §1531 et seq., the Occupational
Safety and Health Act of 1970, as amended, 29 U.S.C. §651 et seq., and the Safe
Drinking Water Act of 1974, as amended, 42 U.S.C. §300f et seq., and the
regulations and guidelines promulgated or published thereunder as any of the
foregoing may be amended, and any other applicable present or future federal,
state or local laws, statutes, codes, ordinances, rules, regulations, decrees,
orders and other such requirements.

51.03 As used herein “Hazardous Materials” shall mean any hazardous or toxic
substances, materials or wastes, including, but not limited to, those
substances, materials and wastes listed in the United States Department of
Transportation Hazardous Materials Table (49 C.F.R. §172.101 and any amendments
thereto) or by the Environmental Protection Agency as hazardous substances (40
C.F.R. Part 302 and any amendments thereto), or such substances, materials, and
wastes which are or become regulated under any applicable federal, state or
local law including, without limitation, any material, waste or substance which
is: (i) asbestos; (ii) polychlorinated biphenyls; or (iii) defined as a
“hazardous waste,” “extremely hazardous waste,” “restricted hazardous waste,”
“hazardous substance,” “hazardous material,” “regulated substance,” or other
similar term under the Environmental Laws, but excluding Hazardous Materials
contained in products used by Lessee in de minimis quantities for ordinary
cleaning and office purposes.

51.04 Lessee, its agents, employees, contractors or invitees, shall not use the
Premises in any manner that violates any applicable Environmental Laws,
including, but not limited to, any such law, regulation or ordinance pertaining
to air and water quality, the handling, transportation, storage, treatment,
usage or disposal of Hazardous Materials, air emissions and other environmental
matters. Lessee shall not cause or permit the Premises to be used for the
generation, handling, storage, transportation, disposal or release of any
Hazardous Materials, except as exempted or properly permitted under applicable
Environmental Laws.

51.05 Lessee represents and warrants to Lessor that:

(a) Lessee is not in violation of or subject to any existing, pending or
threatened investigation by any governmental authority under any applicable
Environmental Laws, including, but not limited to, those pertaining to air and
water quality, the handling, transportation, storage, treatment, usage or
disposal of Hazardous Materials, air emissions and other environmental matters.

(b) The activities to be conducted upon the Premises by Lessee shall not pose
any significant hazard to human health or the environment or violate any
Environmental Laws.

(c) Lessee’s intended use of the Premises will not result in the disposal,
release or discharge of any Hazardous Materials on, under or to the Premises,
except as permitted under any Environmental Laws.

 

- 20 -



--------------------------------------------------------------------------------

(d) Lessee does not and will not use any Hazardous Materials on the Premises,
except as permitted under any Environmental Laws.

51.06 Lessee agrees to indemnify Lessor and hold Lessor and its employees,
partners, heirs, personal representatives, successors and assigns harmless from
and against any and all claims, losses, damages (including all foreseeable and
unforeseeable consequential damages), liabilities, fines, penalties, charges,
interest, administrative or judicial proceedings and orders, judgments, remedial
action requirements, enforcement actions of any kind, and all costs and expenses
incurred in connection therewith (including without limitation attorney’s fees
and expenses), directly or indirectly resulting in whole or in part from
Lessee’s violation of any Environmental Laws applicable to the Premises or any
activity conducted thereon, or from any present or future use, generation,
handling, storage, transportation, disposal or release by Lessee of Hazardous
Materials at or in connection with the Premises, or any decontamination,
detoxification, closure, cleanup or other remedial measures required with
respect to the Premises under any Environmental Laws resulting from Lessee’s use
or occupancy of the Premises (collectively, the “Lessee’s Violations”). Lessor
shall be reimbursed by Lessee immediately upon demand for any and all sums paid
and costs incurred by Lessor with respect to the foregoing matters. Said sums
paid and costs incurred shall bear interest at the highest rate permitted by law
and same shall be paid to Lessor by Lessee immediately upon demand. The
foregoing Lessee’s environmental indemnity shall survive the expiration or
termination of this Lease and/or any transfer of all or any portion of the
Premises, or of any interest in this Lease.

51.07 Lessee shall immediately notify Lessor in writing of all spills or
releases of any Hazardous Materials, all failures to comply with any
Environmental Laws, all inspections of the Premises by any regulatory entity
concerning the same, all notices, orders, fines or communications of any kind
from any governmental entity or third party that relate to the existence of or
potential for environmental pollution of any kind existing on or resulting from
the use of the Premises or any activity conducted thereon, and all responses or
interim cleanup action taken by or proposed to be taken by any government entity
or private party on the Premises.

51.08 If Lessee is not in compliance with the provisions of this paragraph,
Lessor, without waiving or releasing any right or remedy it may have with
respect to such noncompliance, shall have the right to immediately enter upon
the Premises to remedy any contamination caused by Lessee’s failure to comply,
notwithstanding any other provision of this Lease. Lessor shall use reasonable
efforts to minimize interference with Lessee’s business but shall not be liable
for any interference caused thereby.

51.09 In the event any investigation, site monitoring, containment, cleanup,
removal, restoration or other remedial work (“Remedial Work”) of any kind is
necessary under any applicable Environmental Laws, or is required by any
governmental entity or other third person because of or in connection with the
presence or suspected presence of Hazardous Materials on or under the Premises
resulting from Lessee’s Violations, Lessee shall assume responsibility for all
such Remedial Work and shall promptly commence and thereafter diligently
prosecute to completion all such Remedial Work. Lessee shall pay for all costs
and expenses of such Remedial Work, including, without limitation, Lessor’s
reasonable attorneys’ fees and costs incurred in connection with monitoring or
review of such Remedial Work. In the event Lessee shall fail to timely commence,
or cause to be commenced, or fail to diligently prosecute to completion, such
Remedial Work, Lessor may, but shall not be required to, cause such Remedial
Work to be performed and all costs and expenses thereof, or incurred in
connection therewith, shall become immediately due and payable, as additional
rent to the Lessor from the Lessee.

51.10 Any default of Lessee under these provisions shall be an Event of Default
hereunder, enabling Lessor to exercise any of the remedies set forth in this
Lease.

 

- 21 -



--------------------------------------------------------------------------------

51.11 The provisions of this Section 51 shall survive the termination or
expiration of this Lease.

52. Independent Covenants:

52.01 The covenants to pay Rent, additional rent and other amounts hereunder are
independent covenants, and Lessee shall not have the right to hold back, offset,
or fail to pay any such amounts for default by Lessor or any other reason
whatsoever.

53. Construction And Interpretation:

53.01 The fact that a party may be deemed to have drafted or structured any
provision hereof shall not be considered in construing that particular provision
either in favor of or against such party.

54. Quiet Enjoyment:

54.01 Upon payment by the Lessee of the rents herein provided, and upon the
observance and performance of all covenants, terms and conditions of Lessee’s
part to be observed and performed, Lessee shall peacefully and quietly hold and
enjoy the Premises for the term hereby demised without hindrance or interruption
by Lessor, subject nevertheless, to the terms and conditions of this Lease.

55. Relationship Of Parties:

55.01 Notwithstanding anything contained herein to the contrary, it is agreed
that the Lessor shall in no event be deemed to be a partner or engaged in a
joint venture with, or an associate of, Lessee in the conduct of its business,
nor shall Lessor be liable for any debts incurred by Lessee in the conduct of
its business. Nothing in this Lease contained shall be deemed or construed to
confer upon Lessor any interest in the business of the Lessee. The relationship
of the parties during the Lease Term shall at all times be that of Lessor and
Lessee.

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have set
their hands and seals on the dates indicated below their respective signatures.

 

Witnesses:     LESSOR     EMMA INVESTMENTS, LLC, a Florida limited liability
company /s/ Susan Luther     /s/ Andre F. Hickman Print Name: Susan Luther    
ANDRE F. HICKMAN, Manager     Date: 10/12/2009 /s/ Paul M. Sills     Print Name:
Paul M. Sills         LESSEE     FARO TECHNOLOGIES, INC., a Florida corporation
/s/ Nancy Setteducati     By:   /s/ David Morse Print Name: Nancy Setteducati  
  Name Printed:   David Morse     Title:   SVP Managing Director Americas    
Date:   10/9/2009 /s/ Lezlie Craig       Print Name: Lezlie Craig      

 

- 23 -



--------------------------------------------------------------------------------

EXHIBIT A

LOGO [g73846ex1026.jpg]

 

A-1